

Amendment




No. 20120124.035.A.001




Between


StarTek, Inc.


And


AT&T Services, Inc.
















[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment made pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

20120124.035.A.001

AMENDMENT NO.1


AGREEMENT NO.20120124.03S.C




After all Parties have signed. this Amendment shall be effective on the last
date signed by a Party (“Effective Date”) and shall amend the Agreement by and
between StarTek, Inc., a Delaware corporation (“Supplier”), and AT&T Services,
Inc., a Delaware corporation (“AT&T”), each of which may be referred to in the
singular as a “Party” or in the plural as the “Parties”.
WITNESSETH
WHEREAS, Supplier and AT&T entered into Agreement No. 20120124.035.C on January
25, 2013 (the “Agreement”); and
WHEREAS, Supplier and AT&T desire to amend the Agreement as hereinafter set
forth.
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:
1.    Section 3.21, Invoicing and Payment, is hereby deleted and replaced with
the following:
3.21     Invoicing and Payment
Supplier shall be compensated in accordance with the terms and at the rates
specified in each Order. Except as otherwise specified in an Order, Supplier
shall render an electronic correct invoice promptly every month for each month
on or before the [*] ([*]) business day after the end of the prior month for
Services performed during that prior month. If, directed by AT&T in an Order,
Supplier shall transact business with AT&T using an internet-based payment
network and shall submit invoices in electronic form to AT&T’s Accounts Payable
organization through the network. Each invoice shall provide the number of units
(e.g. hours, minutes, etc.) as set forth in an Order for Services that were
performed during the month, the billable rate for each unit and/or hour or
minutes, and information on which discounts or bonuses are calculated, if
applicable. All charges on the invoice shall be supported by detailed reports as
required hereunder or specified in the Order. Invoices shall separately itemize
all charges, including those not otherwise covered by the billable rates
(including, but not limited to, clerical or administrative charges), any and all
taxes, discount and bonus calculations, and the number of units (e.g. hours,
minutes, etc.) of Services billed to AT&T by month, with a description of the
activities performed during that month and sent to AT&T’s Vendor Manager set
forth in the Order.
a.    If requested by AT&T in an Order, Supplier shall transact business with
AT&T using an internet­based system, e.g. Ariba, and submit invoices in
electronic form to AT&T’s Accounts Payable organization.

Proprietary and Confidential
This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting parties




1

--------------------------------------------------------------------------------

20120124.035.A.001

b.    Beginning on July 1, 2013, AT&T shall pay all properly rendered invoices
within [*] ([*]) days of receipt. If AT&T disputes any invoice rendered, AT&T
shall so notify Supplier. The Parties shall use their best efforts to resolve
any invoicing and payment disputes expeditiously, and AT&T is not obligated to
make any payment against any disputed amounts until the Parties have resolved
the dispute but will pay any undisputed amounts on any invoice within normal
payment terms. AT&T’s failure to pay the undisputed portion in a timely fashion
shall not be deemed a waiver of its right to contest the disputed charges.
Invoices received by AT&T more than [*] ([*]) months after the provision of
Material or performance of Services are untimely and AT&T has no obligation to
pay such invoices.
c.    Travel or miscellaneous expenses incurred by Supplier in the performance
of Services are not compensable, unless specifically set forth in an Order and
authorized pursuant to the Section entitled Reimbursable Expenses. Further, AT&T
does not commit to purchase any quantity or volume of Services during the Term
of this Agreement.
d.    AT&T may deduct any setoff or recoupment claims that it or its Affiliates
may have against Supplier from amounts due or to become due to Supplier, whether
under this Agreement or otherwise. Supplier shall pay any amount due to AT&T or
its Affiliates that is not applied against the invoiced amounts within [*] ([*])
days after written demand by AT&T.
e.    Supplier agrees to accept standard, commercial methods of payment and
evidence of payment obligation including, but not limited to credit card
payments, purchasing cards, AT&T’s purchase orders, and electronic fund
transfers, in connection with the purchase of the Services.
The terms and conditions of the Agreement in all other respects remain
unmodified and in full force and effect.

Proprietary and Confidential
This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting parties




2

--------------------------------------------------------------------------------

20120124.035.A.001



Original signature transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of an original signature. This Amendment may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.
IN WITNESS WHEREOF, the Parties have caused this Amendment to the Agreement to
be executed, as of the Effective Date.




StarTek, Inc.        AT&T Services, Inc.




By: /s/ Lisa Weaver        By: /s/ Brett Binkley    


Printed Name: Lisa Weaver        Printed Name: Brett Binkley


Title: CFO        Title: Sr. Contract Manager


Date: 5/28/13        Date: 5/24/13    



Proprietary and Confidential
This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third
party representatives, and Supplier except under written agreement by the
contracting parties




3